DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 08/10/2019.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 05/01/2019, 10/09/2019, 07/29/2020 and 11/12/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 05/01/2019 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2016/0133989 to Suzuki (Suzuki).
Regarding claim 1, Suzuki discloses a solid electrolyte comprising: a Li element, a P element, a S element, a Br element, and an I element (Abstract) crystal phase A +0.5°, 23.6* ± 0.50 (para 54) in an X-ray diffraction measurement using a CuKalpha ray; wherein a crystallite size of the crystal phase A is 16.0 nm or more. The data from tables 2, 3, 4 of Suzuki combined below, and crystalline size is calculated based FFWN value using the Scherrer's equation (with the typical value K = 0.89 and the wavelength of Cu-Ka= 0.15406 nm), to give a range more 16 nm to 22.4 nm (re claim 2), i. e. reads on claimed limitation 16.0 nm or more.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 5 is  rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0133989 to Suzuki as evidenced by US 2016/0380305 to Doi (Doi)
Regarding claim 5, Suzuki discloses all solid state battery comprising a cathode active material layer containing a cathode active material, an anode active material layer containing an anode active material (para 65,66).  Suzuki does not expressly disclose a solid electrolyte layer formed between the cathode active material layer and . 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0133989 to Suzuki.
Regarding claims 3 and 4, Suzuki discloses a solid electrolyte comprising: a Li element, a P element, a S element, a Br element, and an I element (Abstract) crystal phase A having a peak at a position of 2+
Suzuki does not expressly disclose an intensity of peak at 6.42o vs.  that of standard ZnO compounds, however since main crystallographic parameters are substantially similar to that as in the instant Application, claimed in claims 3 and 4 characteristics are inherently present. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380305 to Doi.
Regarding claim 6, Doi discloses method for producing a solid electrolyte, the method comprising steps of: a pasting step of pasting slurry containing an amorphous solid electrolyte and a dispersion medium to form a solid electrolyte film; and a heat treating step (para 63,64, 73, Fig. 2).
Doi does not expressly discloses the speed heating of the solid electrolyte film at a temperature rising speed of 46.1°C/second or more in an effort to crystallize the amorphous solid electrolyte.  However, when considering that Doi teaches a temperature of heating and the occurrence of crystallization, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the speed of heating based on TGA data by routine experimentation.
Alternatively, since the criticality of heating speed at 46.1°C/second or more  a position claimed by Applicant is not supported by any showing of criticality of speed  in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Doi reference , it would have been obvious top those skilled in the art at the time the invention was filed  to optimize the speed of heating based on TGA data by routine 
Regarding claim 10, Doi discloses the invention as discussed above as applied to claim 6 and incorporated therein. Doi does not expressly discloses wherein a cooling step of cooling the solid electrolyte film using a cool medium after the heat treating step. Since an all-solid battery was assembled at room temperature and Doi does not expressly disclose cooling the solid electrolyte in vacuum, the limitation “using a cool medium” considered met since air  (or any other gas) fully capable to act as the cooling medium. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380305 to Doi in view US 2016/0133989 to Suzuki.
Regarding claim 7, Doi discloses the invention as discussed above as applied to claim 6 and incorporated therein. Doi also discloses a solid electrolyte comprising wherein the amorphous solid electrolyte contains a Li element, a P element, a S element, a Br element, and an I element; and the solid electrolyte comprises crystal phase (para 73, 74) but does not expressly discloses wherein crystal phase A having a peak at a position of 2+0.5°, 23.6* ± 0.50 (para 54) in an X-ray diffraction measurement using a CuKalpha ray.
Suzuki teaches   a solid electrolyte comprising: a Li element, a P element, a S element, a Br element, and an I element (Abstract) crystal phase A having a peak at a position of 2+0.5°, 23.6* ± 0.50 (para 54) in an X-ray diffraction measurement using a CuKalpha ray.  Suzuki also teaches that by using a raw material composition containing LiBr, generation of a low Li ion conducting phase can be suppressed even +0.5°, 23.6* ± 0.50 of Suzuki,, because such modification would expand industrial application of Doi’s method.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380305 to Doi in view of US 2017/077548 to Omori (Omori).
Regarding claim 7, Doi discloses the invention as discussed above as applied to claim 6 and incorporated therein. In addition Doi teaches heat treatment at different temperatures including heating of amorphous mixture on a hop plate (heating medium) at 205 oC. Doi does not expressly discloses the heating at 220 oC   or more.
Omori teaches   a method for crystallizing an amorphous sulfide glass by sandwiching it between two metal plates pre-heated at 230°C (para 289) or 240°C  para 354). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the heating step in the method of Doi with the heating condition as taught by Omari, because such modification would provide the battery with reduced loss of capacity (irreversible capacity) 
Claims 9 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380305 to Doi in view of US 20170317334 to Yura (Yura).
 Regarding claim 9, Doi discloses the invention as discussed above as applied to claim 6 and incorporated therein. Doi does not expressly discloses wherein a thickness of the solid electrolyte film is 600 pm or less.
Yura teaches all solid battery, comprising anode cathode and solid electrolyte, wherein a thickness of the solid electrolyte in a range from 0.1 µm to 0.7 µm. Therefore the thickness of solid electrolyte in a range below 600 µm is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Doi by including step providing the solid electrolyte layer below 600 µm  as taught by Yura, in order to minimize a size of a battery. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380305 to Doi in view US 20120237834 to Ogasa.
Doi discloses the invention as discussed above as applied to claim 6 and incorporated therein. Doi does not expressly discloses a crushing step of crushing the solid electrolyte film after the heat treating step. 
Ogasa teaches a method wherein at least one solid electrolyte is crashed to powder (para 109). Therefore, the step crushing of the solid electrolyte is well known in the art. Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to include the step of crushing of prepared solid electrolyte in  order to prepare said electrolyte in powder or particulate form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727